Citation Nr: 0512245	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  94-43 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for cervical 
radiculopathy, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to March 
1974.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 1993 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a 30 percent 
evaluation for the cervical spine disorder.  By rating 
decision dated in July 1994, the evaluation of the veteran's 
cervical spine disorder was increased to 40 percent 
disabling.  The veteran has continued his appeal for this 
disorder.  

The case was remanded by the Board in December 1996, May 
2001, and in July 2004.  


FINDINGS OF FACT

1.	The veteran's cervical spine disability is currently 
manifested by pain, limitation of motion, intermittent muscle 
spasm and neurologic symptoms that are productive of severe 
impairment.  

2.	The veteran did not report for scheduled VA compensation 
examinations in February 2002 and August 2004.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
degenerative disc disease of the cervical spine have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.655, 
4.71a, Diagnostic Code 5293 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA, which 
was published on August 29, 2001 has been codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in July 2004 that provided 
notification of the information and medical evidence 
necessary to substantiate this claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit information 
regarding any evidence that he believes pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
3.159(b) (2003); Quartuccio v. Principi 16 Vet. App. 183 
(2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  The 
issue was adjudicated following the VCAA notification in a 
supplemental statement of the case furnished in 2004.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Service connection for the residuals of an injury of the neck 
was granted by rating decision in 1975, when a 30 percent 
evaluation was assigned.  This evaluation remained in effect 
until the rating in 1994 that increased the rating to 40 
percent, which took place during the pendency of this appeal.  

The veteran was hospitalized at a VA facility in May 1992.  
At that time, he presented with a complaint of severe neck 
pain radiating to the left upper extremity.  Motor 
examination showed 4+/5 power throughout the left upper 
extremity, but this was difficult to assess secondary to 
pain.  There was diminished light touch and pinprick on the 
lateral aspect of the left arm and left hand along the ulnar 
distribution.  Reflexes were normal throughout, except in the 
left triceps.  MRI and CT studies both demonstrated disc 
herniation at C5/6.  Neurosurgical consultation was obtained 
and cervical traction was recommended and accomplished.  The 
veteran was again hospitalized at a VA facility in July 1992 
at which time it was noted that he had sustained an injury 9 
months earlier.  He had new complaints of arm pain radiating 
from the neck down to the upper arm, not below the elbow.  A 
myelogram and CT scan study were performed.  These showed 
stenosis of the exit foramen on C4/5 and much tighter 
stenosis at C5/6, bilaterally.  

A hearing was conducted at the RO in March 1994.  At that 
time, the veteran testified regarding the nature and extent 
of his cervical spine disorder.  

An examination was conducted by VA in March 1994.  At that 
time, it was noted that the veteran had sustained an injury 
of the neck and left arm in service and had since had five 
surgical interventions on the ulnar nerve with nerve 
transpositions.  He had also developed arthritis and C5/6 
herniation and pinched nerve in the neck.  He is now fearful 
of surgery and did not wish to have surgery on his neck as 
had been recommended.  Currently, he said that the pain in 
his neck was extremely bad.  It was noted that he had been 
hit by a car on the Friday before coming to this examination.  
There was no paraspinous muscle spasm.  The veteran had a 
sensory decrease to pin in the left and right ulnas and in 
the left C5 area.  Deep reflexes were 2+ and equal in the 
arms.  The pertinent diagnoses were status post multiple 
surgical interventions for post-traumatic ulnar nerve damage, 
with ulnar transpositions and residuals of neuropathy and 
pain in the ulnar distribution; C3-4 disc herniation; and C5-
6 disc herniation, with residual sensory radiculopathy in the 
C5 distribution.  

A report of evaluation conducted by a private physician, 
dated in August 1995, has been received.  At that time, it 
was noted that the veteran had suffered multiple injuries 
when he had been struck by an automobile in March 1994.  
Regarding symptoms associated with the veteran's cervical 
spine, examination revealed tenderness, muscle spasm and 
restriction of motion of the neck and upper back.  Radicular 
pain and numbness extended through the right upper extremity 
in an ulnar nerve distribution.  The remainder of the 
evaluation report related to the treatment of the residuals 
of a left knee injury, which is not at issue on this appeal.  

An examination was conducted for VA in October 1998.  At that 
time, the veteran reported that he had severe pain in his 
neck.  He had been hospitalized on several occasions and 
complained of neck pain, weakness, fatigue, and lack of 
endurance.  The veteran's medical records were reviewed.  On 
examination, the veteran had tenderness in the cervical spine 
with positive compression test and crepitus.  He had 
tenderness in the interscapular region and had some 
discomfort during range of motion in both shoulders with 
minimal crepitus.  There was no swelling or palpable mass.  
The pertinent diagnosis was cervical spondylosis, rule out 
disc herniation.  

VA outpatient treatment records dated from April 1998 to 
December 2001, have been received and reviewed.  These do not 
show that the veteran was treated for complaints relating to 
the cervical spine during this time.  Records of treatment 
rendered in May 2004 show that the veteran had complaints of 
chronic neck and back pain that he graded as an 8 on a scale 
from 0 to 10.  No specific findings relative to the cervical 
spine are shown among these records.  

The veteran was scheduled for VA compensation examinations in 
February 2002 and in August 2004, but did not show up for 
either evaluation.  

The law and regulations regarding the evaluation of the 
veteran's cervical spine disorder were changed during the 
pendency of the veteran's appeal.  In such cases, the old law 
is applied prior to the effective date of the new, after 
which, the new law is applied.  VAOPGCPREC 7-2003, Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), overruled in part by Kuzma 
v. Principi, 341 f.3rd 1327 (Fed. Cir. 2003).  

The veteran's cervical disability was originally rated as 
intervertebral disc disease (IDS) pursuant to Diagnostic Code 
Diagnostic Code 5293.  Under the criteria in effect prior to 
September 23, 2002, IDS that is postoperative, cured, 
warrants a noncompensable evaluation; IDS that is mild 
warrants a 10 percent evaluation; IDS that is moderate with 
recurring attacks warrants a 20 percent evaluation; IDS that 
is severe, with recurring attacks with intermittent relief 
warrants a 40 percent evaluation; and IDS that is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, little intermittent relief warrants 
a 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).  

The regulations regarding the evaluation of IDS were revised 
effective September 23, 2002.  Under the revised regulations, 
IDS is evaluated (preoperatively or postoperatively) either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  IDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months (60 
percent); with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during 
the past 12 months (40 percent); with incapacitating 
episodes having a total duration of at least 2 weeks but 
less than 4 weeks during the past 12 months (20 percent); 
and with incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 12 
months (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IDS that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
IDS that are present constantly, or nearly so.  Id.  

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.  

Note 3 provides that if IDS is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.  

The schedule for rating disabilities of the spine, including 
IDS and degenerative arthritis of the spine, was revised 
effective September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243.  The General Rating Formula for Diseases and 
Injuries of the Spine provides as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  See 68 Fed. Reg. 
51456-51457 (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243).

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes remains as stated above and was not 
changed in September 2003.

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

Prior to September 23, 2002, IDS was evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  The 
veteran's neck disability is currently evaluated as 40 
percent disabling.  The Board has reviewed the rating 
criteria in effect prior to September 23, 2002, and finds 
that there is no basis upon which to award the veteran an 
evaluation of 60 percent.  While the veteran had significant 
pain of the cervical spine, pronounced symptoms such as 
muscle spasm have not been consistently demonstrated.  The 
veteran's reflexes were normal, with the exception of 
diminished reflex in the triceps muscle.  As such, the 
criteria for a rating in excess of 40 percent under the 
criteria in effect prior to September 2002 is not warranted.  

For the period from September 23, 2002 to September 25, 2003, 
the revised Diagnostic Code 5293 is also for consideration.  
Under this provision, IDS can be evaluated based either on 
the duration of incapacitating episodes or a combination of 
the chronic orthopedic and neurological manifestations.  

The Board finds that the veteran is not entitled to an 
evaluation in excess of 40 percent based on incapacitating 
episodes.  First, on review of the claims folder, there is no 
objective evidence of incapacitating episodes as defined by 
Note 1.  

In terms of orthopedic manifestations, Diagnostic Code 5292 
is for consideration.  Under this provision, limitation of 
motion of the lumbar spine is evaluated as slight (10 
percent), moderate (20 percent), or severe (40 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

The words "slight," "moderate" and "severe" are not 
defined in the rating schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2003).

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2003).

VA has attempted to evaluate the veteran for the purpose of 
obtaining findings that may be utilized to ascertain if 
higher rating may be warranted, but the veteran has not 
reported for these examinations.  The Board has attempted to 
consider the provisions of 38 C.F.R. §§ 4.40, 4.59 as 
interpreted in DeLuca, supra.  But absent a current 
examination, this is not deemed to be possible.  
For the period beginning September 26, 2003, IDS is evaluated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  

As indicated, the veteran is already receiving a 40 percent 
evaluation for his low back disability and a higher 
evaluation is not warranted based on incapacitating episodes.  

Under the General Rating Formula, orthopedic and neurologic 
abnormalities are evaluated separately.  As previously 
discussed, the veteran has not reported for an examination 
such that it can not be determined that the objective 
neurologic manifestations associated with the veteran's IDS 
warrant a separate evaluation.  The left ulnar neuropathy is 
already separately rated as 30 percent disabling and is not 
at issue here.

It is noted that, when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655 (b).  

As the preponderance of the evidence is against the veteran's 
claim for an increased evaluation for his cervical spine 
disability, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).

ORDER

A rating in excess of 40 percent for degenerative disc 
disease of the cervical spine is denied.  


	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


